***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
         CAROLE AUDIBERT v. WESLEY HALLE
                    (AC 42654)
                         Keller, Bright and Bishop, Js.

                                    Syllabus

The plaintiff sought to recover damages from the defendant for negligence
    in connection with personal injuries she sustained in a motor vehicle
    accident in which her vehicle was struck by the defendant’s vehicle.
    Following a trial, the jury returned a verdict in favor of the plaintiff.
    Thereafter, the plaintiff filed a motion to set aside the verdict and for
    a new trial, claiming that the defendant’s counsel had violated rule 3.4
    (5) of the Rules of Professional Conduct during closing argument by
    alluding to matters that were not relevant or supported by the evidence,
    asserting personal knowledge of the facts, stating his personal opinion
    as to the plaintiff’s credibility and improperly appealing to the emotions
    and passions of the jurors by attacking the plaintiff’s character. The trial
    court denied the plaintiff’s motion and rendered judgment in accordance
    with the verdict, from which the plaintiff appealed to this court. Held:
1. This court declined to review the plaintiff’s claim, raised for the first
    time on appeal, that the trial court improperly admitted evidence of a
    subsequent motor vehicle accident in which the plaintiff was involved
    because the evidence was not relevant, the plaintiff having failed to
    adequately preserve this claim for appellate review, as her counsel failed
    to specify the basis of his objections to any of the questions by the
    defendant’s counsel regarding the subsequent accident.
2. The plaintiff’s claim that the trial court improperly failed to provide a
    curative instruction to the jury, as she had requested, in response to
    certain improper remarks by the defendant’s counsel during closing
    argument was unavailing; that court properly exercised its discretion
    in denying the plaintiff’s request for a curative instruction, as the court’s
    numerous instructions to the jury were sufficient to inform the jury of
    its responsibilities and the duties of counsel.
3. The trial court did not abuse its discretion in denying the plaintiff’s motion
    to set aside the verdict and for a new trial; although certain remarks
    by the defendant’s counsel during closing argument on the credibility
    of a witness intended to appeal to the emotions, passions and prejudices
    of the jurors were improper, those remarks were not so overly prejudicial
    as to deprive the plaintiff of a fair trial, as there was little risk that they
    distracted the jury from focusing on the relevant issues and deciding
    the case solely on the basis of the evidence, and they did not result in
    manifest injury to the plaintiff.
    Submitted on briefs February 18—officially released June 30, 2020

                              Procedural History

   Action to recover damages for the defendant’s alleged
negligence, and for other relief, brought to the Superior
Court in the judicial district of Hartford and tried to
the jury before Elgo, J.; verdict for the plaintiff; there-
after, the court denied the plaintiff’s motion to set aside
the verdict and for a new trial and rendered judgment
in accordance with the verdict, from which the plaintiff
appealed to this court. Affirmed.
  J. Xavier Pryor filed a brief for the appellant
(plaintiff).
  Lewis S. Lerman filed a brief for the appellee
(defendant).
                         Opinion

   BISHOP, J. The plaintiff, Carole Audibert, brought
this personal injury action against the defendant, Wes-
ley Halle, for injuries she alleges she sustained as the
result of an automobile accident on April 12, 2013,
caused by the defendant’s negligence. The case was
tried to the jury, which returned a verdict in favor of
the plaintiff. The plaintiff appeals from the judgment
of the trial court, rendered in accordance with the jury’s
verdict. The plaintiff claims that (1) the court improp-
erly admitted irrelevant evidence, (2) the court improp-
erly failed to provide a curative instruction to the jury,
(3) the defendant’s counsel violated rule 3.4 (5) of the
Rules of Professional Conduct1 during closing argu-
ment, depriving the plaintiff of a fair trial, and (4) the
court abused its discretion by failing to set aside the
verdict and to grant the plaintiff a new trial. We affirm
the judgment of the court.
   The jury reasonably could have found the following
facts. On April 12, 2013, the plaintiff was involved in a
motor vehicle accident with the defendant in Tolland.
The plaintiff was travelling in the northbound lane of
a two lane road when she came to a stop behind another
stopped vehicle. After stopping, the plaintiff’s vehicle
was struck in the rear by the defendant’s vehicle, push-
ing the plaintiff’s vehicle off the roadway and up an
embankment. After the collision, both parties exited
their vehicles and verbally confirmed to each other that
they were all right. Thereafter, emergency personnel
arrived on the accident scene, where they placed a
cervical collar on the plaintiff, and she was transported
to Rockville General Hospital. Once at the hospital, the
plaintiff was transferred to the emergency room for a
computerized axial tomography scan and an X-ray.
While there, she was prescribed pain medication but
she did not fill the prescriptions. Approximately ten
days after the accident, the plaintiff visited her primary
care physician, Michael Keenan, during which she com-
plained of shoulder and mid-back pain. Keenan referred
her to Robert O’Connor, an orthopedic surgeon.
   O’Connor ordered a magnetic resonance imaging
(MRI) scan for the plaintiff, and, after reviewing the
results, he recommended that she start physical therapy
for her injuries. The plaintiff completed numerous phys-
ical therapy sessions at Mansfield Physical Therapy but
continued to experience pain. Thereafter, she met with
Daniel Veltri, a sports medicine and orthopedic surgeon.
To relieve the plaintiff’s pain, Veltri injected her with
a steroid in her right shoulder. Veltri also ordered an
MRI, from which he determined that the plaintiff’s neck
injuries might be the reason for her pain and discomfort.
He recommended to the plaintiff that she continue phys-
ical therapy, return to see him in six weeks, and com-
plete an additional MRI that he ordered. Additionally, he
referred the plaintiff to Howard Lanter, a neurosurgeon.
After examining the plaintiff, Lanter did not recommend
that she undergo surgery to relieve the pain and dis-
comfort.
  In January, 2015, the plaintiff was in a subsequent
motor vehicle accident in which her car struck another
vehicle from behind, causing her car’s airbag to deploy.
As a consequence of this accident, the plaintiff’s car
was totaled. In March, 2015, the plaintiff returned to
see Veltri for an evaluation due to ongoing symptoms.
Despite Veltri’s earlier recommendations in 2014, the
plaintiff had neither completed the additional MRI nor
returned to see him six weeks after her last appoint-
ment, and she had not returned to physical therapy.
   The following procedural history also is relevant to
our resolution of this appeal. The plaintiff brought this
civil action against the defendant on March 18, 2014,
alleging that, as a result of the defendant’s negligence in
causing the accident, the plaintiff had suffered serious
injuries, including, but not limited to, a cervical sprain,
shoulder pain, thoracic spine and back pain, and
reduced motion in her back and shoulder. On May 27,
2014, the defendant filed an answer to the complaint,
leaving the plaintiff to her burden of proof on the issues
of liability, causation, and damages. On May 4, 2016,
the evidence portion of the jury trial took place during
which the plaintiff and a damages witness testified and
the defendant presented the videotaped testimony of
Steven Selden, an orthopedic physician who had con-
ducted a medical records review pertaining to the
plaintiff.
  At the conclusion of the evidence, both parties deliv-
ered closing argument to the jury, and, thereafter, the
court instructed the jury and provided it with interroga-
tories and a plaintiff’s verdict form.2 The jury answered
the interrogatories, finding that the plaintiff was entitled
to damages caused by the defendant’s negligence in the
amount of $17,000, consisting of $11,293.55 in economic
damages and $5760.45 in noneconomic damages. The
jury then completed the plaintiff’s verdict form in accor-
dance with its findings.
   After the court accepted the jury’s verdict, the plain-
tiff filed a motion to set aside the verdict and for a new
trial, claiming that the defendant’s counsel had violated
rule 3.4 (5) of the Rules of Professional Conduct in his
closing argument. In her memorandum of law in support
of the motion, she argued that the defendant’s counsel
alluded to matters that were not relevant or supported
by the evidence, asserted personal knowledge of the
facts, stated his personal opinion as to the plaintiff’s
credibility, and improperly appealed to the emotions
and passions of the jurors by attacking the plaintiff’s
character. The defendant objected, arguing that counsel
did not violate the Rules of Professional Conduct and
that the court should not set aside the verdict and order
a new trial because counsel’s conduct did not result in
manifest injury to the plaintiff.
   By memorandum of decision, the court rejected the
claims raised by the plaintiff and denied the motion. The
court ruled that setting aside the verdict and ordering
a new trial was unwarranted because, on the basis of
the record, the plaintiff was not deprived of a fair trial.
The court stated that its instructions to the jury were
sufficient to charge the jurors properly on their respon-
sibilities and obligations. This appeal followed. Addi-
tional facts and procedural history will be provided
as necessary.
                             I
   The plaintiff first claims that the court improperly
admitted evidence of her January, 2015 motor vehicle
accident. Specifically, she claims that any evidence of
the subsequent motor vehicle accident was irrelevant
under § 4-2 of the Connecticut Code of Evidence3
because the defendant only introduced the evidence in
order to confuse the jury. In response, the defendant
argues that the plaintiff’s claim fails because she failed
to properly preserve her objection to evidence concern-
ing the subsequent accident. We agree with the
defendant.
   Our standard of review of a claim alleging an
improper evidentiary ruling at trial is well established.
‘‘Unless an evidentiary ruling involves a clear miscon-
ception of the law, the [t]rial court has broad discretion
in ruling on the admissibility . . . of evidence. . . .
The trial court’s ruling on evidentiary matters will be
overturned only upon a showing of clear abuse of the
court’s discretion. . . . We will make every reasonable
presumption in favor of upholding the trial court’s ruling
. . . .’’ (Internal quotation marks omitted.) Perez v. D &
L Tractor Trailer School, 117 Conn. App. 680, 688, 981
A.2d 497 (2009), cert. denied, 294 Conn. 923, 985 A.2d
1062 (2010). ‘‘In order to preserve an evidentiary ruling
for review, trial counsel must object properly. . . . In
objecting to evidence, counsel must properly articulate
the basis of the objection so as to apprise the trial
court of the precise nature of the objection and its
real purpose, in order to form an adequate basis for a
reviewable ruling. . . . Once counsel states the author-
ity and ground of his objection, any appeal will be lim-
ited to the ground asserted.’’ (Internal quotation marks
omitted.) Daley v. McClintock, 267 Conn. 399, 404–405,
838 A.2d 972 (2004). ‘‘These requirements are not simply
formalities. They serve to alert the trial court to poten-
tial error while there is still time for the court to act.
. . . Assigning error to a court’s evidentiary rulings on
the basis of objections never raised at trial unfairly
subjects the court and the opposing party to trial by
ambush.’’ (Internal quotation marks omitted.) State v.
Bell, 113 Conn. App. 25, 40, 964 A.2d 568, cert. denied,
291 Conn. 914, 969 A.2d 175 (2009).
   The essence of the plaintiff’s evidentiary claim relates
to evidence adduced by the defendant regarding the
plaintiff’s subsequent motor vehicle accident in 2015.
For the first time on appeal, the plaintiff asserts that
such evidence was not relevant. The following addi-
tional facts are relevant to our resolution of this issue.
   In the plaintiff’s initial responses to discovery, she
failed to disclose her 2015 motor vehicle accident. Addi-
tionally, when questioned by the defendant’s counsel
at her deposition, the plaintiff initially testified that
she was not involved in any subsequent motor vehicle
accidents. At trial, the defendant’s counsel questioned
the plaintiff about initially denying involvement in the
subsequent accident during her deposition. In response,
the plaintiff admitted that she had been involved in an
accident in January, 2015.
   While the defendant’s counsel was cross-examining
the plaintiff about the January, 2015 accident, the plain-
tiff’s counsel objected to counsel’s initial questions of
whether the plaintiff was in a subsequent accident. Spe-
cifically, the defendant’s counsel asked the plaintiff, ‘‘in
between your visit to Dr. Veltri in April of 2014 and
your visit to him in March of 2015 you had a car accident,
didn’t you?’’ The plaintiff responded ‘‘yes,’’ to which the
defendant’s counsel asked, ‘‘[a]nd that was in January
of 2015. Correct?’’ The record reflects that the plaintiff’s
counsel objected to these initial questions but did not
state a basis for doing so. After the court invited counsel
to approach the bench and conducted a sidebar discus-
sion with counsel, the court overruled the plaintiff’s
objection. The record, however, does not reflect the
basis of the objection, and there is no indication of the
basis on which the court overruled it.
   Once the objection by the plaintiff’s counsel to the
defendant’s initial questions were overruled, the defen-
dant’s counsel continued cross-examination. The plain-
tiff’s counsel, however, failed to object to questions
regarding the details of the January, 2015 accident, relat-
ing to the damage to the vehicles. Thereafter, the defen-
dant’s counsel continued: ‘‘And at your deposition,
when you were asked about being involved in any motor
vehicle accidents after the one we’re here for today,
the one that occurred on April 12, 2013, didn’t you
originally state that you had not been involved in any
subsequent motor vehicle accidents?’’ The plaintiff’s
counsel objected to that question, again without stating
the basis for the objection, and another sidebar discus-
sion took place. After the sidebar discussion, the court
overruled the objection but did not specify its basis for
doing so.
  In sum, our careful review of the record indicates
that, at trial, the plaintiff’s counsel failed to specify the
basis of his objections to any of the questions by the
defendant’s counsel regarding the plaintiff’s subsequent
motor vehicle accident. As noted, and as our decisional
law demonstrates, the plaintiff’s counsel was required
to specify the authority and basis of any objections
to the cross-examination of the plaintiff. Because the
plaintiff’s counsel failed to do so, this claim is not pre-
served adequately for any meaningful review on appeal.
Accordingly, we decline to review it.
                            II
   The plaintiff next claims that the court improperly
failed to provide a curative instruction to the jury in
response to improper remarks of the defendant’s coun-
sel during closing argument. We are not persuaded.
   The following additional facts are relevant to our
resolution of this issue. Before the commencement of
evidence, the court instructed the jury to decide the
case solely on the basis of the evidence presented and
that it had the responsibility to weigh the testimony of
the witnesses and to resolve any conflicts to determine
the truth. At the conclusion of the evidence and before
the start of closing argument, the court again charged
the jury on its responsibilities. In this instruction, the
court reminded the jury that lawyers are not permitted
to state their personal opinions as to the facts of the
case or the credibility of witnesses. After closing argu-
ment, but before the court’s final instructions, the par-
ties engaged in a colloquy with the court, outside the
presence of the jury, regarding certain comments made
by the defendant’s counsel during closing argument. It
is noteworthy that, during closing argument, neither
counsel made any objection to the arguments of oppos-
ing counsel. Nevertheless, after closing argument con-
cluded, the plaintiff’s counsel requested that the court
issue a curative instruction regarding the closing argu-
ment of the defendant’s counsel.
   When discussing the plaintiff’s testimony, the defen-
dant’s counsel stated in his closing argument: ‘‘This is
all about money. You couldn’t see it more clearly than
we see that . . . . If someone wants to get money, and
this is what it’s about, whether they do it on purpose
or they trick themselves into thinking that things are
different . . . they might . . . say things that are
going to benefit them. . . . Clearly if she was asymp-
tomatic, she was living with this condition, this arthritis
in her spine, she’s saying it was symptomatic—it never
bothered her . . . . She might have had it in the past.
She could have . . . had it and not be telling the truth
about it today . . . it can go away because you can
have that condition in your back, obviously, because it
preexisted [the accident].’’ When discussing the plain-
tiff’s medical treatment, counsel stated: ‘‘It’s probably
not what she wanted to hear. I don’t want to go to
physical therapy. Maybe she’s feeling completely better,
but she doesn’t do those things. . . . That doesn’t seem
like someone who’s trying to get better. That doesn’t
sound like someone who actually has pain and discom-
fort. . . . She can’t make the excuse that she’s got
other things to do and, you know, I can’t make it. She
has all the time in the world to go to physical therapy.
. . . She didn’t go to physical therapy . . . [s]he didn’t
do it, and she lied to her doctor. Looks that way, and
she misled him. . . . She goes back to Dr. Veltri
months later . . . to get the rating. . . . [She] [h]as
misled you . . . the records are clear when she’s in
there . . . and the therapy is working out . . . . You
know, maybe she’s not really thinking that . . . she
says, yeah, I’m doing better. . . . I’m doing better, but
then she [is thinking]—you know, [about the] lawsuit
. . . . Attorney Pryor’s the one that’s . . . on the letter
in January not long after this accident; so that’s what’s
going on.’’
   Further, the defendant’s counsel stated: ‘‘She told
[her story] in the very first visit probably before she
kind of formulated the idea that this could be a lawsuit
and everything. . . . [W]hen I asked her [questions
regarding the accident] she said I was stopped right
behind the other vehicle, five inches behind it . . . for
a minute. I don’t think she was stopped for a minute.
. . . I think the thing—she said she stopped for a
minute . . . but that doesn’t fit the narrative well when
you want to sue somebody. You want to say that I was
stopped there and that I did nothing wrong, nothing
unusual happened, and then he collided with me. . . .
So she’s changed the story on a very important thing
. . . .’’
   In response, the defendant’s counsel stated that, on
the basis of the parties’ previous discussions with the
judge in chambers, the best approach would be not
to provide an instruction specific to defense counsel’s
argument. The court agreed and concluded that,
although the defendant’s counsel had crossed the line
during closing argument, its careful instructions to the
jury adequately charged it regarding its responsibilities
and duties and the role of counsel during closing argu-
ments, and, thus, the court concluded a curative instruc-
tion was unnecessary. Thereafter, during the final
charge, the jury was instructed concerning the rules
governing attorney conduct, and, again, the court
reminded the jury that the arguments and statements
of counsel are not evidence.
   The standard we use for determining whether the
court erred in failing to provide a curative instruction
is abuse of discretion. See Pin v. Kramer, 119 Conn.
App. 33, 45, 986 A.2d 1101, aff’d, 304 Conn. 674, 41 A.3d
657 (2012); Fonck v. Stratford, 24 Conn. App. 1, 5, 584
A.2d 1198 (1991). Further, we note that, in the absence
of a showing that the jury failed or declined to follow the
court’s instructions, we presume that the jury followed
them. See State v. Reynolds, 264 Conn. 1, 131, 836 A.2d
224 (2003), cert. denied, 541 U.S. 908, 124 S. Ct. 1614,
158 L. Ed. 2d 254 (2004).
   During its colloquy with counsel, the court articulated
the reasons for its decision not to give the requested
curative instruction. First, the court stated that its
instructions were sufficient to inform the jury of its
responsibilities and the duties of attorneys. Second, the
court stated that, during rebuttal argument, the plain-
tiff’s counsel ‘‘effectively underscored [the court’s]
charge to the jury with respect to closing arguments.’’
Third, the court stated that reiterating the instructions
yet again ‘‘might unduly prejudice the defendant.’’ On
the basis of this record, we conclude that the court
soundly exercised its discretion in denying the plain-
tiff’s request and that the court’s numerous instructions
to the jury were sufficient.
                             III
   The plaintiff next claims that the defendant’s counsel
violated rule 3.4 (5) of the Rules of Professional Con-
duct during closing argument by stating his personal
opinion as to the plaintiff’s credibility and by expressing
opinions on evidence by asserting personal knowledge
of the underlying facts in an effort to appeal to the
passions and prejudices of the jurors, and, conse-
quently, deprived the plaintiff of a fair trial. The plaintiff
also claims that, because the defendant’s counsel made
improper remarks during closing argument, the court
abused its discretion by not setting aside the verdict and
granting the plaintiff a new trial. We are unpersuaded.
   To assess the plaintiff’s claims, we use a two step
analysis. First, we must determine whether the remarks
of the defendant’s counsel were improper, and, second,
if we conclude that the remarks were improper, we
must determine whether a new trial is necessary. See
Palkimas v. Lavine, 71 Conn. App. 537, 546, 803 A.2d
329, cert. denied, 262 Conn. 919, 812 A.2d 863 (2002).
                              A
   We first examine whether, on the basis of the plain-
tiff’s claim that he violated rule 3.4 (5) of the Rules
of Professional Conduct during closing argument, the
remarks of the defendant’s counsel to the jury were
improper.
   ‘‘Under current case law, the test for whether there
has been impropriety in the remarks of a prosecutor
and whether a new trial must be ordered requires a
more intense scrutiny in criminal cases than in civil
cases because the duty of fairness on the part of a
state’s attorney exceeds that of other advocates. . . .
This does not excuse counsel, however, in civil cases
from adhering strictly to the Rules of Professional Con-
duct regarding conduct during the trial and during clos-
ing argument. Comments of attorneys that are pro-
scribed in both civil and criminal cases are (1)
comments on the veracity of a witness’ testimony, (2)
personal expressions of opinion on evidence, (3) refer-
the emotions, passions and prejudices of the jurors.’’
(Citation omitted; internal quotation marks omitted.)
Palkimas v. Lavine, supra, 71 Conn. App. 546–47.
   We agree with the plaintiff that the remarks made by
the defendant’s counsel in closing argument as set forth
in part II of this opinion were improper statements on
the credibility of a witness intended to appeal to the
emotions, passions and prejudices of the jurors.4
                             B
  Because we have determined that the remarks of the
defendant’s counsel were improper, we next address
whether the plaintiff’s motion to set aside the verdict
and for a new trial should have been granted in view
of the improper remarks. ‘‘When a verdict should be
set aside because of improper remarks of counsel,
rather than because of the insufficiency of the evidence
to support the verdict, the remedy is a new trial. . . .
Our standard of review for such a claim is whether the
court abused its discretion when it denied the motion.’’
(Citation omitted.) Palkimas v. Lavine, supra, 71 Conn.
App. 542. ‘‘In determining whether there has been an
abuse of discretion, every reasonable presumption
should be given to the correctness of the court’s ruling.’’
Id., 544.
   To determine whether the court abused its discretion
in not granting the plaintiff’s motion to set aside the
verdict and for a new trial, we examine whether the
improper remarks made by the defendant’s counsel
deprived the plaintiff of a fair trial. In other words, we
look to see whether permitting the verdict to stand in
light of the impropriety of counsel’s argument would
constitute a manifest injury to the plaintiff. The plaintiff
has the burden of proving that she suffered manifest
injury, that the remarks were unreasonable or that they
were flagrantly prejudicial. See Skrzypiec v. Noonan,
228 Conn. 1, 15–16, 633 A.2d 716 (1993); Yeske v. Avon
Old Farms School, Inc., 1 Conn. App. 195, 204, 470 A.2d
705 (1984). If we determine that the remarks of the
defendant’s counsel deprived the plaintiff of a fair trial,
then the court abused its discretion by denying the
plaintiff’s motion.
   ‘‘Closing argument in civil cases, deemed improper
upon appellate review, but not sufficiently improper to
warrant the granting of a motion to set aside the verdict
and to order a new trial, includes calling the opposing
side’s arguments a combination of sleaze, slime and
innuendo, and characterizing the testimony of a defen-
dant as weasel words . . . or arguing that the defen-
dants provided testimony to save their filthy money
. . . or asking the jurors to imagine that they had suf-
fered the same injury when assessing damages, and
discussing the defendant country club’s lack of insur-
ance and the impact on the jury’s decision if one of the
jurors’ children had visited the country club and was
injured . . . or arguing that defense counsel used tac-
tics like criminal defense lawyers in sexual assault
cases. . . .
   ‘‘A verdict should be set aside and a new trial ordered,
however, if counsel has misstated the law, despite a
court’s prior ruling . . . or if counsel comments with-
out evidence to support a statement that implies that
if a verdict is rendered for a plaintiff, the financial bur-
den on the defendant town will eliminate sports in that
town. . . .
   ‘‘If the trial court determines that the remarks of
counsel did [not] jeopardize the right of a party to a
fair trial by commenting on opposing counsel’s appear-
ance or implying that he would resort to trickery to
win his case, there is no abuse of discretion if the court
[does not grant] a motion to set aside the verdict. . . .
This is so because the trial court is in a better position
than an appellate court to evaluate the damage done
by remarks made in closing argument. Because it is
difficult for an appellate court to view the remarks from
the same vantage as the trial court, to divine on which
side of the impropriety line the remarks fall, we give
great weight to the trial court’s assessment of the situa-
tion. . . . A verdict should be set aside if there has
been manifest injury to a litigant, and it is singularly
the trial court’s function to assess when such injury
has been done since it is only that court which can
appraise the atmosphere prevailing in the courtroom.
. . .
   ‘‘A trial court is invested with a large discretion with
regard to arguments of counsel, and appellate courts
should only interfere with a jury verdict if the discretion
has been abused to the manifest injury of a party. . . .
We recognize that advocacy must be tempered by the
professional responsibility of the attorney and that
advocacy must be restrained when necessary by the
court’s obligation to provide the parties a fair trial.
Those factors limit the latitude allowed in closing argu-
ment and affect the discretion of the court in deciding
motions for a new trial.’’ (Citations omitted; emphasis
omitted; internal quotation marks omitted.) Palkimas
v. Lavine, supra, 71 Conn. App. 547–48.
   Before turning to whether the improper remarks of
the defendant’s counsel deprived the plaintiff of a fair
trial, we note that the plaintiff claims in her brief that
such a determination requires us to perform a six step
analysis articulated by our Supreme Court in State v.
Williams, 204 Conn. 523, 529 A.2d 653 (1987). The plain-
tiff, however, is incorrect, as the six step analysis
described in Williams is applicable only in the context
of evaluating whether prosecutorial impropriety
deprived a criminal defendant of a fair trial. Instead,
we look to our analysis in Palkimas, in which this
court stated that, when assessing whether a lawyer’s
improper conduct during a civil trial warrants a new
trial, we look to whether a manifest injury has occurred.
Palkimas v. Lavine, supra, 71 Conn. App. 548. This
court, in Palkimas, distinguished the review we accord
in criminal cases from that in civil cases. Our reasoning
there was that in a criminal case, a state’s attorney has
a special role, unlike that of an attorney in a civil case.
Id., 545. We noted that a state’s attorney is a high public
officer and representative of the state, and has a duty
of fairness that exceeds that of other advocates because
he or she represents the public interest. Id., 546. Thus,
we observed, remarks made by a state’s attorney in
closing argument are examined with special scrutiny.
Id., 545. This is so because remarks made by a state’s
attorney during closing argument may deprive a defen-
dant of a fair trial and violate his or her federal and
state constitutional rights to due process of law. Id.,
546. On the other hand, in a civil matter in which both
counsel share equal footing before a jury, we look to
determine whether a party has suffered a manifest
injury due to the misconduct of opposing counsel.
Id., 548.
   In Palkimas, the plaintiff brought an action against
the defendant for personal injuries allegedly sustained
in a rear-end collision. Id., 538 n.2. After the jury
returned a general verdict for the defendant, the plain-
tiff filed a motion to set aside the verdict and to order
a new trial, which the trial court denied. Id., 541–42.
On appeal, the plaintiff claimed that the trial court
abused its discretion in failing to set aside the verdict
and to order a new trial because the defendant’s counsel
allegedly made improper remarks during closing argu-
ment. Id., 538. We concluded that, although the remarks
of the defendant’s counsel were improper, the plaintiff
was not deprived of a fair trial because the improper
remarks did not skew the results and invite the jury to
ignore the facts. Id., 549–50.
   Guided by our analysis and holding in Palkimas, we
conclude that the improper remarks in the present case
did not jeopardize the right of the plaintiff to a fair
trial. The issues in this case were not complex and the
evidence portion of the trial started and ended on the
same day. On the basis of the evidence, the jury reason-
ably could have concluded that the plaintiff’s injuries
were exaggerated and that they did not all relate to the
accident in question. Moreover, remarks made by the
defendant’s counsel on the issue of the plaintiff’s credi-
bility did not misstate the law or invite the jury to ignore
facts or inflame the juror’s passions and emotions. In
short, although his remarks were improper for the rea-
sons we have discussed, they were not so overly prejudi-
cial as to deprive the plaintiff of a fair trial, as there
was little risk that his remarks distracted the jury from
focusing on the issues at hand and deciding the case
solely on the basis of the evidence.
  In sum, the remarks of the defendant’s counsel,
although improper, did not result in manifest injury to
the plaintiff. Accordingly, we find no abuse of discretion
in the court’s decision to deny the plaintiff’s motion to
set aside the verdict and for a new trial.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    Rule 3.4 (5) of the Rules of Professional Conduct provides in relevant
part: ‘‘A lawyer shall not . . . (5) In trial, allude to any matter that the
lawyer does not reasonably believe is relevant or that will not be supported
by admissible evidence, assert personal knowledge of facts in issue except
when testifying as a witness, or state a personal opinion as to the justness
of a cause, the credibility of a witness, the culpability of a civil litigant or
the guilt or innocence of an accused . . . .’’
  2
    The record does not disclose the basis for the court’s decision to submit
only a plaintiff’s verdict form to the jury. We will not speculate as to the
court’s reasoning except to note that the record reflects that the parties’
disagreement revolved around the extent of the plaintiff’s injuries, and not
whether the defendant had been negligent in causing the accident.
  3
    Section 4-2 of the Connecticut Code of Evidence provides in relevant
part: ‘‘Evidence that is not relevant is inadmissible.’’
  4
    In reaching this conclusion, we do not make any specific finding as to
whether counsel’s improper argument constituted a violation of the Rules
of Professional Conduct, as such a determination is not necessary to our
resolution of the claim before us and such a finding would require due
notice to counsel and an opportunity to be heard. See State v. Perez, 276
Conn 285, 296–97, 885 A.2d 178 (2005).